Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-12 and 18-20 and are rejected under 35 U.S.C. 103 as being unpatentable over Frydman et al (US 2017/0237863), in view of Cai et al (WO 2009/078874).

Regarding claim 2, Frydman teaches a method of managing data for computational processes performed in an edge computing system, performed by at least one apparatus of the edge computing system (fig.2), the method comprising:
 identifying a computational processing request for a service offered in the edge computing system, wherein the computational processing request originates from an endpoint device connected to the edge computing system ([0005] provides “ “An edge computing resource of a specific network edge segment may run one or more server applications that provide data services to client applications running on a mobile communication device connected to an access node of the specific network edge segment…”; [0028-0029] provides “…an edge segment may include one or more access nodes, including wireless access node, through which a client communication device may connect to the network. The at least one network edge segment or zone may also include or be otherwise functionally associated with edge computing resources and/or computing platform(s), such as, for example one or more network edge servers. An edge computing resource of a specific network edge segment may run one or more server applications that provide data services to a client applications running on a mobile communication device connected to an access node of the specific network edge segment, or to an access node of a network edge segment in communicative proximity…a network edge computing resource within a network edge computing zone may run or otherwise provide data services such as an application engine/server services, zone specific DNS services, an internet breakout gateway, etc. Information about the amount and/or nature of edge computing services being provided to a network client (mobile communication) device receiving services from a network edge computing resource/platform may be forwarded to the network core, for example through a communication link between the network edge and the network core. An Edge Processing Connectivity Manager (EPCM) according to embodiments of the present invention may select, copy, and forward data passing between an edge computing resource and a connected client device. The EPCM may include or be otherwise functionally associated with one or more monitoring modules which may monitor, intercept, copy and/or generate information characterizing data services being provided by the edge computing resources”); 
determining an identification of the endpoint device based on the computational processing request (fig.2 and [0034] provides “The EPCM according to FIG. 2 also includes edge computing monitoring modules to collect and/or characterize data services provide by edge computing resources to commutatively coupled data client devices. The EPCM may selectively collect and send edge data to the core, for example in response to a request from a network element at the network core. Edge data for monitoring, copying, characterizing and sending may be selected according to categories such as: (a) client device identifier, (b) data service type, (c) external data source identifier, (d) detected content characteristic, and (e) any combination of the four. Alternatively, the EPCM may be programmed to provide copies and/or characterizations of all data exchanged between edge computing resources and client devices communicatively coupled to access points of the respective network edge”); 
determining an identification of a tenant of the edge computing system to provide the service for the computational processing request ([0005] provides ““An edge computing resource of a specific network edge segment may run one or more server applications that provide data services to client applications running on a mobile communication device connected to an access node of the specific network edge segment…”; [0009] provides “The communication network's at least one edge computing resource may provide data services selected from the group consisting of: (a) application server data, (b) content server data, (c) data storage services, and (d) internet gateway services”;[0028] provides “The at least one network edge segment or zone may also include or be otherwise functionally associated with edge computing resources and/or computing platform(s), such as, for example one or more network edge servers. A network edge segment or zone also including processing or computing resources may be referred to as a network edge computing zone or segment. An edge computing resource of a specific network edge segment may run one or more server applications that provide data services to a client applications running on a mobile communication device connected to an access node of the specific network edge segment, or to an access node of a network edge segment in communicative proximity”);
Frydman teaches the above but does not explicitly teach identifying telemetry from servicing of the computational processing request, wherein the telemetry is produced by the tenant from one or more computational processes executed by the tenant for the service, identifying telemetry from servicing of the computational processing request, wherein the telemetry is produced by the tenant from one or more computational processes executed by the tenant for the service and generating charging information to support billing of respective computational processes completed for the computational processing request, the charging information including at least a portion of the telemetry, the identification of the endpoint device, and the identification of the tenant.
However, in a similar field of endeavor, Cai teaches identifying telemetry from servicing of the computational processing request, wherein the telemetry is produced by the tenant from one or more computational processes executed by the tenant for the service (Cai figs.2-4);
and generating charging information to support billing of respective computational processes completed for the computational processing request, the charging information including at least a portion of the telemetry, the identification of the endpoint device, and the identification of the tenant (Cai figs.2-4; Abstract).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Cai for charging for sessions by the tenant providing the service for service continuity during transfers between access networks, in Frydman, to provide the user with maximum flexibility.

Regarding claim 3, the method of claim 2, wherein the tenant is provided in a virtual device of a computing system of the edge computing system, wherein usage of the tenant is managed by the edge computing system, and wherein the charging information relates to resources predicted for, allocated for, or used by the computational processes of the tenant (Cai figs 1 provides wherein charging system 116; figs.2-4 provides for resources used by the computational processes of the tenant). Motivation to combine provided with reference to claim 1.

Regarding claim 4, the method of claim 2, further comprising: determining a billing charge to be assessed to the endpoint device based on the computational processes operated by the tenant and data provided in the telemetry (Cai Figs.1-4, wherein telemetry data is the usage record of the resources).

Regarding claim 10, this claim contains limitations similar to those of claim 2, and the same rationale of rejections applies, where applicable.
Regarding claim 11, this claim contains limitations similar to those of claim 3, and the same rationale of rejections applies, where applicable.
Regarding claim 12, this claim contains limitations similar to those of claim 4, and the same rationale of rejections applies, where applicable.
Regarding claim 18, this claim contains limitations similar to those of claim 2, and the same rationale of rejections applies, where applicable.
Regarding claim 19, this claim contains limitations similar to those of claim 3, and the same rationale of rejections applies, where applicable.
Regarding claim 20, this claim contains limitations similar to those of claim 4, and the same rationale of rejections applies, where applicable.

Claims 5, 8, 13, 16, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frydman et al (US 2017/0237863), in view of Cai et al (WO 2009/078874), further in view of Anwar et al (US 2016/0094410).

Regarding claim 5, Frydman-Cai has taught the method of claim 4, but Frydman-Cai does not explicitly teach wherein the billing charge is determined based on a number of central processor unit cycles of a processing device used by the tenant for the computational processing request.
However, in a similar field of endeavor, Anwar teaches wherein the billing charge is determined based on a number of central processor unit cycles of a processing device used by the tenant for the computational processing request ([0062] provides “Another advantage of our framework is that it allows cloud service providers to offer not only the fine-grained metering information, but also customizable price plans, e.g., charging customers only on CPU utilization, etc.”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Anwar for charging by number of CPU cycles provided to allow for fine-grained metering information.

Regarding claim 8, the method of claim 2, wherein the telemetry includes one or more of: network information relating to bandwidth utilization, collision rate, latency, or jitter; hosting environment information relating to resource utilization, CPU, memory, storage, I/O, or power; or management service information relating to orchestration, device lifecycle, security, or software update (Anwar [0062] provides “Another advantage of our framework is that it allows cloud service providers to offer not only the fine-grained metering information, but also customizable price plans, e.g., charging customers only on CPU utilization, etc.”).

Regarding claim 13, this claim contains limitations similar to those of claim 5, and the same rationale of rejections applies, where applicable.
Regarding claim 16, this claim contains limitations similar to those of claim 8, and the same rationale of rejections applies, where applicable.
Regarding claim 21, this claim contains limitations similar to those of claim 5, and the same rationale of rejections applies, where applicable.
Regarding claim 24, this claim contains limitations similar to those of claim 8, and the same rationale of rejections applies, where applicable.

Claims 6, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Frydman et al (US 2017/0237863), in view of Cai et al (WO 2009/078874), further in view of Akiyama et al (US 2010/0169489).

Regarding claim 6, Frydman-Cai has taught the method of claim 4, but Frydman-Cai does not explicitly teach wherein the billing charge is determined based on a reserved time of a processing device used by the tenant for the computational processing request.
However, in a similar field of endeavor, Akiyama teaches wherein the billing charge is determined based on a reserved time of a processing device used by the tenant for the computational processing request ([0037] provides “The request accepting unit 202 may calculate a charge for resources to be reserved. This charge amount may be based on the estimation result and the charge DB 212.”). 
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Akiyama for charging based on a reserved time to allow for fine-grained metering information.

Regarding claim 14, this claim contains limitations similar to those of claim 6, and the same rationale of rejections applies, where applicable.
Regarding claim 22, this claim contains limitations similar to those of claim 6, and the same rationale of rejections applies, where applicable.

Claims 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frydman et al (US 2017/0237863), in view of Cai et al (WO 2009/078874), further in view of Rasanen (WO 2016/134772).

Regarding claim 7, Frydman-Cai has taught the method of claim 4, but Frydman-Cai does not explicitly teach wherein the billing charge is determined based on a subscription status for the endpoint device to use one or more services of an access network associated with the tenant.
However, Rasanen teaches wherein the billing charge is further determined based on the connected edge device having a subscription to services of the first access network (fig.4 and page 11 lines 20-32 provides “The core network may use MEC availability information to check whether the subscriber has a right to use the MEC services in general or the services of this particular identified MEC server, or whether the access is denied”; page 12 lines 6-12 provides “The core network may further use the information about the applications and services, or application classes and service classes, offered and allowed to the user, to create charging parameters on a per application and service or application class and service class granularity in the response to the MEC server”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Rasanen in the Frydman-Cai-Stammers system to implement access control to and charging control on applications and services to be mobile network subscriber specific (Rasanen page 3 lines 25-29).

Regarding claim 15, this claim contains limitations similar to those of claim 7, and the same rationale of rejections applies, where applicable.
Regarding claim 23, this claim contains limitations similar to those of claim 7, and the same rationale of rejections applies, where applicable.
Claims 9, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Frydman et al (US 2017/0237863), in view of Cai et al (WO 2009/078874), in view of Stammers et al (US 2010/0098021), further in view of Lazaridis (US 2006/0143098).

Regarding claim 9, Frydman-Cai has taught the method of claim 2, but Frydman-Cai does not explicitly teach further comprising: transmitting a cost estimate to the endpoint device based on the computational processing request and a subscription status of the endpoint device in relation to services of an access network used by the endpoint device; receiving a confirmation from the endpoint device to perform the computational processing request based on the cost estimate; and forwarding the computational processing request to the tenant, in response to the confirmation to perform the computational processing request.
However, Lazaridis teaches transmitting a cost estimate to the endpoint device based on the computational processing request and a subscription status of the endpoint device in relation to services of an access network used by the endpoint device (Lazaridis [0079-0081]);
receiving a confirmation from the endpoint device to perform the computational processing request based on the cost estimate and forwarding the computational processing request to the tenant, in response to the confirmation to perform the computational processing request (claim 3 provides “…the billing server provides the user with a cost estimate and the mobile device provides the user with options for confirming the selected service, declining the selected service and changing the specified service usage”).
One of ordinary skill in the art before the effective filing date of Applicant’s claimed invention would have recognized the ability to utilize the teachings of Lazaridis of providing a cost estimate and receive a confirmation prior to providing service, in Frydman-Cai, to provide the user with maximum flexibility (Lazaridis Abstract).

Regarding claim 17, this claim contains limitations similar to those of claim 9, and the same rationale of rejections applies, where applicable.
Regarding claim 25, this claim contains limitations similar to those of claim 9, and the same rationale of rejections applies, where applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/               Examiner, Art Unit 2459             

/TONIA L DOLLINGER/               Supervisory Patent Examiner, Art Unit 2459